Exhibit 10.4

FIRST AMENDMENT TO OFFICE LEASE

 

THIS FIRST AMENDMENT TO OFFICE LEASE (“Amendment”) is made and entered into as
of March 8, 2018, between HERTZ MEMPHIS THREE, LLC, a Delaware limited liability
company (“Landlord”), and GTX, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

This Amendment is based upon the following recitals:

 

A.                                    Landlord and Tenant entered into an Office
Lease dated April 13, 2015(“Lease”), for the premises (“Premises”) comprising
26,250 rentable square feet (“RSF”) consisting of Suite 700, comprising
approximately 21,500 RSF located on the 7th Floor of the building, and
Suite 850, comprising approximately 4,750 RSF located on the 8th Floor of the
building commonly known as the Toyota Center Building located at 175 Toyota
Plaza, Memphis TN 38103 (“Building”).

 

B.                                    Landlord and Tenant desire to amend the
Lease to extend the Term and otherwise modify the Lease as set forth herein.

 

THEREFORE, in consideration of the mutual covenants and agreements stated in the
Lease and below, and for other sufficient consideration received and
acknowledged by each party, Landlord and Tenant agree to amend the Lease as
follows:

 

1.                                      RECITALS. All of the above Recitals are
fully incorporated.

 

2.                                      EXTENSION OF LEASE TERM. The Term of the
Lease is currently scheduled to expire, by its terms, on April 30, 2018. The
Term of the Lease shall be extended for a twelve (12) month term, to begin on
May 1, 2018, and to expire on April 30, 2019 (“First Amendment Extension Term”).
April 30, 2019 shall hereinafter be referred to as the new “Expiration Date” of
the Lease.

 

3.                                      BASE RENT. During the First Amendment
Extension Term, the Base Rent shall be payable in monthly installments adjusted
as follows:

 

Period or Months

 

Annual Rate per
Rentable Square Foot
(26,250 RSF)

 

Monthly Base Rent

 

May 1, 2018 – April 30, 2019

 

$

18.57

 

$

40,621.88

 

 

4.                                      ADDITIONAL RENT. Tenant shall continue
to pay Additional Rent for the Premises during the First Amendment Extension
Term according to §4.2 of the Lease; provide, however, that effective May 1,
2018, the Base Year shall change to Landlord’s Fiscal Year ending December 31,
2018.

 

5.                                      DELIVERY OF AND IMPROVEMENTS TO THE
PREMISES. Tenant acknowledges that (a) it is currently occupying the Premises
and accepts same in “as-is” condition, (b) as of the date of this Amendment, the
Premises are in good order and satisfactory condition, and (c) no promises to
alter, remodel or improve the Premises or Building and no representations
concerning the condition of the Premises or Building have been made by Landlord
to Tenant other than as may be expressly stated in the Lease (including this
Amendment). Landlord shall have no obligation to perform any remodeling,
alterations, improvements or installations, or other work of any kind whatsoever
in or to the Premises pursuant to this Amendment.

 

6.                                      NOTICES. Commencing as of the date of
this Amendment, Notices to Landlord must be given as follows:

 

6.1.                            Miscellaneous Requests. All miscellaneous
requests under the Lease, including but not

 

1

--------------------------------------------------------------------------------


 

limited to work orders, overtime air, access cards, construction, maintenance,
and other management matters relating to the Property shall be sent to the
following address:

 

Hertz Memphis Three, LLC

22 North Front Street, Suite 760

Memphis, TN 38103

Attn: Property Manager

Email: propertymanager@toyotacenter.hertzgroup.com

 

6.2.                            Official Notices. All official notices required
to be given to the Landlord under the Lease shall be sent to the following
address, with a copy of each such notice to be given to the address set forth in
§6.1 above:

 

Hertz Memphis Three, LLC

c/o Hertz Investment Group, LLC

21860 Burbank Blvd., Suite 300 South

Woodland Hills, CA 91367

Attn: Asset Manager

Email: assetmanager@toyotacenter.hertzgroup.com

 

6.3.                            Payments, Including Rent. All payments,
including but not limited to payments of Rent shall be made to the following
address:

 

Hertz Memphis Three, LLC

22 North Front Street, Suite 760

Memphis, TN 38103

 

6.4.                            Method of Giving Notices. By notice to the
other, either party may change its Notice Address. Each notice must be in
writing and will be validly given if either: (x) the notice is personally
delivered and receipt is acknowledged in writing; (y) the notice is delivered by
a nationally recognized overnight courier service (e.g., FedEx or Airborne
Express) and receipt is acknowledged in writing; or (z) the notice is deposited
in the US Mail as first-class, certified or registered mail, postage prepaid,
then the notice will be deemed received by the party two (2) business days after
such deposit.

 

7.                                      REPRESENTATIONS AND WARRANTIES. As and
for partial consideration for Landlord’s execution of this Amendment, Tenant
hereby represents, warrants and agrees that, as of the date hereof: (a) Landlord
is not in default under any of the terms or provisions of the Lease, and no
event has occurred which, with the passage of time or the giving of notice, or
either of them, would constitute a default by Landlord; and (b) Tenant does not
have any current offset or defense to its performance or obligations under the
Lease.

 

8.                                      MISCELLANEOUS.

 

8.1.                            This Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Under no
circumstances shall Tenant be entitled to any Rent abatement, improvement
allowance, leasehold improvements, or other work to the Premises, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment. Tenant
agrees that neither Tenant nor its agents or any other parties acting on behalf
of Tenant shall disclose any matters set forth in this Amendment or disseminate
or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord except as permitted under Section 17.12 of the Lease.

 

8.2.                            Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

8.3.                            In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

2

--------------------------------------------------------------------------------


 

8.4.                            Submission of this Amendment by Landlord is not
an offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

8.5.                            The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

8.6.                            Tenant hereby represents to Landlord that Tenant
has dealt with no broker in connection with this Amendment other than Commercial
Advisors, LLC on behalf of Tenant and CBRE, Inc. on behalf of Landlord
(“Brokers”). Landlord will pay all fees, commissions or other compensation
payable to Brokers, if any, pursuant to the terms of separate agreements. Tenant
agrees to indemnify and hold Landlord and its Affiliates harmless from all
claims of any other brokers claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker other than the Brokers in connection with this Amendment.
Landlord agrees to indemnify and hold Tenant and its Affiliates harmless from
all claims of any brokers claiming to have represented Landlord in connection
with this Amendment.

 

8.7.                            Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting.

 

8.8.                            Landlord and Tenant ratify and confirm the Lease
and agree that this Amendment shall bind and inure to the benefit of the
parties, and their respective successors, assigns and representatives as of the
date first stated.

 

[SIGNATURES TO IMMEDIATELY FOLLOW]

 

3

--------------------------------------------------------------------------------


 

AFFIRMING THE ABOVE, the parties have executed this Amendment on the date first
stated.

 

LANDLORD:

HERTZ MEMPHIS THREE, LLC

a Delaware limited liability company

 

By:

Hertz Memphis Three Manager, Inc.

 

 

a Delaware corporation, its Manager

 

 

 

 

By:

/s/ James M. Ingram

 

Name:

James M. Ingram

 

Title:

EVP & CIO

 

 

TENANT:

GTX, INC.

a Delaware corporation

 

By:

/s/ Jason Shackelford

 

Name:

Jason Shackelford

 

Title:

VP, Finance and Accounting

 

 

4

--------------------------------------------------------------------------------

 